Case 4:20-mj-00052 Document 1 Filed on 01/13/20 in TXSD Page 1 of 4
                                                             United States Courts
                                                           Southern District of Texas
                                                                    FILED
                                                               January 13, 2020
                                                                         
                                                         David J. Bradley, Clerk of Court
                                                4:20-mj-0052
Case 4:20-mj-00052 Document 1 Filed on 01/13/20 in TXSD Page 2 of 4
Case 4:20-mj-00052 Document 1 Filed on 01/13/20 in TXSD Page 3 of 4
Case 4:20-mj-00052 Document 1 Filed on 01/13/20 in TXSD Page 4 of 4




                                       4:20-mj-0052
